Citation Nr: 18100204
Decision Date: 03/29/18	Archive Date: 03/29/18

DOCKET NO. 14-24 844A
DATE:	March 29, 2018
ISSUES DECIDED:	0	ISSUES REMANDED:	1
 
REMANDED ISSUE
The issue of entitlement to service connection for a right knee disability is remanded for additional development.
The Veteran served on active duty from August 1992 to September 1999 and from March 2003 to December 2003, with additional service in the Navy Reserves from 1999 to 2003.  
This matter comes before the Board of Veterans Appeals (Board) on appeal from a September 2013 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO).
In February 2017, the Veteran testified at a hearing before the undersigned Veterans Law Judge.  A transcript of that hearing is of record.
The Board finds that a remand is necessary in order to obtain the Veterans Navy Reserve treatment records, and entrance and separation examinations from both periods of active duty.  
Additionally, the Veteran underwent a VA examination in July 2013; however,   the examination report only addresses the Veterans left knee.  Moreover, Tricare treatment records show that the Veteran was subsequently treated for right knee pain from September 2013 to November 2013 and diagnosed with iliotibial band friction syndrome.  Therefore, the Board finds that a new VA examination is necessary.
Updated Tricare treatment records should also be requested.  
 
The matter is REMANDED for the following action:
1. Request through official sources complete Navy Reserve treatment records from 1999 through 2003, as well as entrance and separation examinations from the Veterans periods of active duty from August 1992 to September 1999 and from March 2003 to December 2003.  If such records cannot be obtained, a formal finding of whether further attempts to request the records would be futile should be made and the Veteran notified of such.
2. With the Veterans assistance as necessary, attempt to obtain all outstanding Tricare treatment records.  If any records are not available, the Veteran should be notified of such.
3. After the above development has been completed to the extent possible, and relevant records are associated with the claims file, schedule the Veteran for another VA knee examination.  
After a review of the claims file, the examiner should provide an opinion as to whether it at least as likely as not (50 percent probability or greater) that any current right knee disability is a continuation of or otherwise related to the Veterans in-service complaint of right knee pain in April 1999.  A complete rationale for all opinions must be provided.  The examiners opinion should reflect consideration of Tricare treatment records from September 2013 through November 2013 showing treatment for right knee pain.  

4.  After undertaking the development above and any additional development deemed necessary, the Veterans claim for service connection for a right knee disability should be readjudicated.  If the benefit sought on appeal remains denied, the Veteran should be furnished a supplemental statement of the case and given an appropriate period to respond thereto before the case is returned to the Board, if in order.
 
 
K. A. BANFIELD
Veterans Law Judge
Board of Veterans Appeals


ATTORNEY FOR THE BOARD	 C. Banister, Associate Counsel

